In re Brock Exploration Corp.; applying for writ of certiorari and/or review; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 303039; to the Court of Appeal, First Circuit, No. CW/86/1698.
Granted. The judgment of the trial court signed on November 13, 1986 is reversed. Defendant’s peremptory exception *869raising the objection of failure to join indispensable parties is maintained. Plaintiff is ordered to join all record owners of the mineral leases which are the subject of this suit.